      Case 3:19-cv-00359-B Document 58 Filed 12/06/19            Page 1 of 1 PageID 660


                           UNITED STATES DISTRICT COURT
                            NORTHERN DISTRICT OF TEXAS
                                 DALLAS DIVISION

 JESUS RETANA and ANDREW MOSS,               §
                                             §
                                             §
       Plaintiffs,                           §
                                             §
 v.                                          §   CIVIL ACTION NO. 3:19-CV-0359-B
                                             §
 TWITTER, INC., FACEBOOK, INC.,              §
 and GOOGLE, LLC,                            §
                                             §
       Defendant.                            §

                                     FINAL JUDGMENT

        In its Memorandum Opinion & Order (Doc. 57), the Court granted Defendants’ Motion to

Dismiss under Federal Rules of Civil Procedure 12(b)(6) and dismissed all of Plaintiffs’ claims.

Therefore, it is ORDERED, ADJUDGED, and DECREED that Plaintiffs take nothing from their

claims. This order is a FINAL JUDGMENT in this action. The Clerk of Court is directed to

CLOSE this case.


        SO ORDERED.

        SIGNED: December 6, 2019.



                                            _________________________________
                                            JANE J. BOYLE
                                            UNITED STATES DISTRICT JUDGE




                                              -1-
